Citation Nr: 0433744	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  03-10 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to Meniere's disease, claimed 
as vertigo, including as secondary to the veteran's service-
connected otitis media.

2.  Entitlement to service connection for skull loss, 
including as secondary to the veteran's service-connected 
otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to July 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the veteran's application to 
reopen a claim of entitlement to service connection for 
Meniere's disease, and denied the veteran's claim of service 
connection for skull loss.  The veteran filed a Notice of 
Disagreement to this decision in February 2002.  In March 
2003, the RO reopened the veteran's claim of entitlement to 
service connection for Meniere's disease, but denied the 
claim on the merits.  The veteran's claim of service 
connection for skull loss remained denied.  In April 2003, 
the veteran filed a Substantive Appeal regarding these 
decisions.

In May 2004, the veteran, accompanied by his representative, 
testified at a hearing conducted before the undersigned 
Veteran's Law Judge at the local regional office.

The issues of service connection for Meniere's disease and 
skull loss are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 1999 rating decision, the RO denied the 
veteran's claim of service connection for vertigo; in a 
letter dated that same month, the RO notified the veteran of 
its decision and his appellate rights; the veteran appealed 
this determination in a Notice of Disagreement filed in March 
2000; however, the next month, the veteran withdrew all 
pending claims and appeals and the decision became final.

2.  Evidence added to the record since the December 1999 
rating decision denying the veteran's claim of entitlement to 
service connection for vertigo is so significant that it must 
be considered in order to fairly decide the merits of the 
case. 


CONCLUSION OF LAW

Evidence added to the record since the December 1999 rating 
decision is new and material; thus, the claim of entitlement 
to service connection for Meniere's disease, claimed as 
vertigo, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156 (2001); 38 C.F.R. § 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002), amended by 38 U.S.C.A. § 5103 (West 2004), 
redefined VA's duty to assist a claimant in the development 
of a claim.  Regulations that implement the VCAA are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2003).  

The rule is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

The Board finds that, given the following determination to 
reopen the veteran's claim of entitlement to service 
connection for Meniere's disease, that the requirements of 
the VCAA have in effect been satisfied.

The VCAA states that nothing in the Act shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).  

In this case, the Board notes that, while the veteran was 
afforded a VA examination in June 2001 in connection with his 
claim, the VA examiner did not review the veteran's claims 
file in connection with the examination, specifically noting 
that the file was not available for review at the time of the 
examination.  The record also reflects that the veteran was 
sent an RO letter in May 2003 informing the veteran of the 
VCAA and the evidence required for a claim of service 
connection.  This letter did not, however, inform the veteran 
of the evidence required to reopen a previously denied claim 
based on new and material evidence.  

On the other hand, the record does reflect that veteran 
submitted medical and treatment records from VA facilities 
and private physicians.  The veteran also testified before 
the Board in May 2004 in connection with his claim.  In 
addition, the RO issued a Statement of the Case, in which VA 
discussed the pertinent evidence, and the laws and 
regulations related to the claim and essentially notified the 
veteran and his representative of the evidence needed by him 
to prevail on his petition.  And the veteran's representative 
has been given the opportunity to submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully reopen his claim of service connection for 
Meniere's disease, and there is no reason to remand the case 
to the RO for VCAA consideration, especially in light of the 
following decision in which the Board reopens the veteran's 
claim and remands the matter for further development and de 
novo consideration.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  No further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

II.  Analysis

Initially, the Board notes that the VCAA is effective 
November 9, 2000, with the exception of the amendment to 
38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  The amended definition of new 
and material evidence, codified at 38 C.F.R. § 3.156(a), is 
not liberalizing and applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629; see also Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1353 
(Fed. Cir. 2003).  It does not apply to the veteran's claim 
to reopen because the veteran filed it at the RO in March 
2001.    

In a December 1999 rating action, the RO denied entitlement 
to service connection for vertigo on the basis that the 
veteran's condition was not shown to be related to his 
service-connected otitis media.  The veteran was notified of 
the decision that same month.  The veteran submitted a Notice 
of Disagreement to this decision in March 2000 and the RO 
issued a Statement of the Case dated in April 2000.  However, 
later that month, the veteran withdrew all pending claims and 
appeals and the decision became final based on the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103.

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  As defined by the regulation in effect 
when the veteran filed his application to reopen his claim in 
March 2001, new and material evidence meant evidence not 
previously submitted to agency decision makers, which bore 
directly and substantially upon the specific matter under 
consideration, which was neither cumulative nor redundant, 
and which by itself or in connection with the evidence 
previously assembled was so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

Evidence associated with the claims folder since the December 
1999 rating decision includes a June 2001 VA examination, VA 
and private medical records, the veteran's testimony before 
the Board in May 2004, and statements and written argument 
submitted by or on behalf of the veteran.

The Board finds that the June 2001 VA examination, VA 
treatment records from the Montgomery, Alabama, VA Medical 
Center dated in November 2001, VA treatment records from the 
Birmingham, Alabama, VA Medical Center dated from February to 
July 2000, private treatment records from the Central Alabama 
ENT Associates dated from January 2000 to January 2001, the 
veteran's testimony before the Board in May 2004, and 
statements and written argument submitted by or on behalf of 
the veteran dated since December 1999, are new and material 
evidence.  This evidence was not part of the record or 
considered at the time of the December 1999 rating decision, 
and this evidence is not cumulative nor redundant.  Thus, 
this evidence is new.  

The Board also finds that this evidence is material.  The 
June 2001 VA examination reflects a diagnosis of hearing loss 
and notes that tests from January and May 2000 from the 
veteran's private physicians supports the diagnosis of 
Meniere's syndrome, in which fluctuating low frequency 
hearing loss is a symptom, along with vertigo and tinnitus.  
VA records and statements of the veteran at the May 2004 
hearing also indicate that the veteran suffers from vertigo 
and that he takes medication to control these symptoms.  

This evidence bears directly and substantially upon the 
specific matter under consideration which is whether the 
veteran currently has Meniere's disease which had its onset 
in service, is medically related to service, or is secondary 
to his service-connected otitis media.  This evidence, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim of 
service connection for Meniere's disease.  

Having determined that new and material evidence has been 
added to the record, the veteran's claim of service 
connection for Meniere's disease is reopened.


ORDER

As new and material evidence has been presented, the 
veteran's claim of service connection for Meniere's disease 
is reopened; the appeal is granted to this extent only.




REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims of entitlement to service 
connection for Meniere's disease and skull loss must be 
remanded for further action.

With respect to the veteran's claim of service connection for 
Meniere's disease, the Board notes that the June 2001 VA 
examination is inadequate for purposes of evaluating the 
nature and etiology of the veteran's disability.  As the 
examiner notes in the examination report, the veteran's 
claims file was not available for review in connection with 
the examination.  In this regard, the Board notes that VA's 
duty to assist requires a "thorough and contemporaneous 
medical examination" that is sufficient to ascertain the 
current level of disability, and accounts for its history.  
Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  This medical 
examination must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); see also Godfrey v. Brown, 8 Vet. App. 113 (1995) 
(Board not required to accept doctors' opinions that are 
based upon the veteran's recitation of medical history); 
Owens v. Brown, 7 Vet. App. 429 (1995).  The veteran's 
service medical records and other related documents, should 
be reviewed by the examiner, thereby enabling him to form an 
opinion on an independent basis.  Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. App. 
229 (1993) and Powell v. West, 13 Vet. App. 31, 35 (1999) 
(error for Board to rely on inadequate examination).  

In addition, the June 2001 examination does not address the 
question of etiology of the veteran's ear condition, nor does 
it specifically rule in or out a diagnosis of Meniere's 
disease.  Accordingly, this case must be remanded for further 
development, to include affording the veteran a pertinent VA 
examination to determine the current nature, extent and 
etiology of any ear disease or disability, including 
Meniere's disease, found to be present, and to determine if 
the veteran's condition is directly related to or had its 
onset during service, or is secondary to his service-
connected otitis media.  Pursuant to the VCAA, such an 
examination is necessary to adjudicate this claim, and in the 
examination report, the examiner should offer an opinion as 
to the likelihood that any ear disease or disability, 
including Meniere's disease, found to be present is directly 
related to or had its onset during service, or whether the 
veteran's condition was aggravated by his service-connected 
otitis media.  See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  

With respect to the veteran's claimed skull loss, the Board 
notes that the veteran has undergone numerous surgeries in 
connection with his service-connected otitis media.  The 
veteran testified before the Board that the surgeon who 
performed the original surgery on his ears removed bones in 
both ears, along with air sacs and a good piece of his skull.  
He testified that he has soft spots behind both ears as a 
result of the surgery and that the doctor recommended that he 
avoid trauma to these areas as a result.  To date, however, 
no VA examination has been afforded the veteran with respect 
to this condition.  In order to determine whether any bone or 
loss of skull resulted from this or any of the subsequent 
surgeries on his ears, therefore, the veteran should be 
afforded a VA examination.  And the VA examiner should 
determine if the veteran's condition is directly related to 
or had its onset during service, or is secondary to his 
service-connected otitis media.  See 38 U.S.C.A § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(4) (2003).  

Prior to affording the veteran a pertinent VA examination, 
the RO must ensure that all of the relevant records have been 
obtained.  In this regard, the Board observes that the 
veteran has received regular treatment at the Birmingham and 
Montgomery, Alabama, VA Medical Centers.  The RO should 
therefore update the veteran's claims file to include records 
from these facilities dated after July 2000.  The Board notes 
that any treatment that the veteran may have received or is 
currently receiving for his condition at a VA facility would 
be relevant to his claim.  In this regard, the Board notes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered to be 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:
1.  The RO should send the veteran and 
his representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claims.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, not already 
associated with the veteran's claims 
file, that have treated him since service 
for vertigo or Meniere's disease, as well 
as for any condition resulting in skull 
loss.  This should specifically include 
examination and treatment records of the 
Birmingham and Montgomery, Alabama, VA 
Medical Centers, dated since July 2000.  
The aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing. 

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination or examinations 
to determine the current nature and 
etiology of any ear disease, including 
Meniere's disease, and skull loss found 
to be present.  All necessary special 
studies or tests should be accomplished.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any ear 
disease, including Meniere's disease, and 
skull loss found to be present.  
Specifically, it is requested that the 
examiner, after diagnosing all pertinent 
disabilities found to be present, rule in 
or rule out diagnoses for Meniere's 
disease and for vertigo, as well as skull 
loss.  If the examiner diagnoses an ear 
disease, including Meniere's disease, 
and/or skull loss, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that the veteran's 
conditions were caused by or had their 
onset during service.  The examiner 
should also state the likelihood that the 
veteran has any ear disease, including 
Meniere's disease, or skull loss that was 
caused or aggravated by his service-
connected otitis media.  In this regard, 
the examiner is requested to comment on 
the veteran's testimony and the pertinent 
medical records regarding his multiple 
surgeries for his service-connected 
otitis media and their effect on the 
veteran's current condition.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review these 
claims.  When adjudicating these claims, 
the RO must provide adequate reasons and 
bases for its determinations, addressing 
all issues and concerns that were noted 
in this REMAND.  

5.  The veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



